DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it exceeds the upper limit of 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claim 2 is objected to because of the following informalities:  lines 3-4, “to surface a display” is awkward and unclear.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  lines 3-4, “to surface an indication of the determined furrow quality metric” is awkward and unclear.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch CA 3047779 A1.

Independent Claims 1, 11: Koch discloses a mobile agricultural machine, used by the method of control of claim 11, the machine comprising: 
a row unit (200) comprising: 
a furrow opener (244) mounted to the row unit and configured to engage a surface of ground over which the mobile agricultural machine travels to open a furrow in the ground; 
a furrow closer (236) mounted to the row unit behind the furrow opener relative to a direction of travel of the mobile agricultural machine and configured to engage the surface of the ground to close the furrow; and 
a furrow sensor system (350) mounted to the row unit and configured to sense characteristics (reflectivity, operation 4902, para. [00196]) relative to the furrow opened by the furrow opener and generate a sensor signal indicative of the characteristics (at operation 4904); and 
a control system (300) configured to determine a furrow quality metric (range of crop residue presence, p. [00196]) corresponding to the furrow sensed by the furrow sensor system based on the sensor signal and generate an action signal to control an action (row cleaner force or closing wheel downforce, p. [00196], lns. 6-13) of the mobile agricultural machine based on the furrow quality metric, as per claims 1 and 11.  

Dependent Claims 2-3, 12-13: Koch further discloses a user interface device (50); and 
wherein the action signal is configured to control the user interface device to surface a display (2100, Fig. 21) indicative of the furrow quality metric (range of crop residue presence, see para. [00189], lns. 1-5 and p. [00196]), as per claims 2 and 12;
wherein the control system (300) further comprises: 
a map generator that maps the determined furrow quality metric (range of crop residue presence, see para. [00189], lns. 1-5 and p. [00196]) to a corresponding geographic location (via GPS, p. [00196], lns. 2-6) on the agricultural surface based on a sensor signal (4904), indicative of the location of the mobile agricultural machine when the furrow sensor system (350) sensed the characteristics (reflectivity) relative to the furrow opened by the furrow opener, generated by a geographic position sensor (52) and generates a display (2100) on the user interface device (50) of a map of the agricultural surface that includes an indication of the determined furrow quality metric at the corresponding geographic location (ps. [00189, 00196]), as per claims 3 and 13.


Claim(s) 1, 4-7, 10-11, 14-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Strnad WO 2017/197292 A1. 

Independent Claims 1, 11: Strnad discloses a mobile agricultural machine used by a method of control as per claim 11, the machine comprising: 
a row unit (200) comprising: 
a furrow opener (222) mounted to the row unit and configured to engage a surface of ground over which the mobile agricultural machine travels to open a furrow in the ground; 
a furrow closer (254) mounted to the row unit behind the furrow opener relative to a direction of travel of the mobile agricultural machine and configured to engage the surface of the ground to close the furrow; and 
a furrow sensor system (100-1) mounted to the row unit and configured to sense characteristics (14) relative to the furrow opened by the furrow opener and generate a sensor signal (para. [0099], lns. 1-3) indicative of the characteristics; and 
a control system (300) configured to determine a furrow quality metric (residue amount) corresponding to the furrow sensed by the furrow sensor system based on the sensor signal and generate an action signal to control an action of the mobile agricultural machine based on the furrow quality metric (para. [0099]), as per claims 1, 11.  

Dependent claims 4-7, 10, 14-17: Strnad further discloses wherein the furrow sensor system (100-1) comprises: 
an imaging system (see paras. [0085-0086]) that captures an image (110B) of the furrow opened by the furrow opener (222), and generates the sensor signal as being indicative of the image (para. [0099], lns. 1-3), as per claims 4 and 14;
wherein the control system (300) comprises: 
a furrow quality determination system (shown in Fig. 22) configured to process the image (110B) of the furrow captured by the imaging system (100-1, paras. [0085-0086]) to extract values corresponding to the characteristics of the furrow indicated by the image of the furrow (616, 618), as per claims 5, 15;
wherein the furrow quality determination system (shown in Fig. 22) is further configured to assign scaled values to the extracted values corresponding to the characteristics indicated by the image of the furrow captured by the imaging system, the scaled values indicating a quality of the corresponding characteristics (see para. [0107] and for comparison to a threshold as in para. [0099]), as per claims 6-16;
wherein the furrow quality determination system is further configured to aggregate the scaled values to generate the furrow quality metric, the furrow quality metric indicating an overall quality of the furrow captured in the image (step c of para. [0107]), as per claims 7 and 17;
wherein the control system (300) further comprises: 
a change identifier that compares the determined furrow quality metric (110B, residue amount) to a previously determined furrow quality metric (110A) to determine if a change in furrow quality has occurred (at 616 in Fig. 22), and, if a change has occurred, generates an action signal to control an action of the mobile agricultural machine (at 620, Fig. 22), as per claim 10.

Independent Claim 20: Strnad discloses a mobile agricultural device used by a method of controlling a mobile agricultural machine comprising: 
sensing, with a furrow sensing system (100-1), characteristics of a furrow, opened by a furrow opener (222) mounted to a row unit (200) on the mobile agricultural machine; 
generating a sensor signal (para. [0099], lns. 1-3) indicative of the sensed characteristics; 
determining a furrow quality metric (residue amount) based on the sensor signal indicative of the characteristics of the furrow generated by the furrow sensing system; 
comparing the determined furrow quality metric (110B) to a previously determined furrow quality metric (110Aat 616, Fig. 22), the previously determined furrow quality metric indicative of a quality of a furrow previously opened by the mobile agricultural machine; 
determining, based on the comparison of the determined furrow quality metric to the previously determined furrow quality metric, if a change in furrow quality has occurred (at 616); and 
if a change in furrow quality has occurred, generating an action signal to control an action of the mobile agricultural machine (at 620, Fig. 22), as per claim 20.

Allowable Subject Matter
Claims 8-9 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attached PTO-892. While the prior art of record shows a relationship between the amount of residue in a furrow and the adjustment of row cleaners and closing wheels, the prior art does not show a relationship of residue with row unit downforce and/or row unit depth adjustment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia M. Torres whose telephone number is 571-272-6997.  The examiner’s fax number is 571-273-6997. The examiner can normally be reached Monday through Friday from 9:00 a.m. – 5:30 p.m EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B. Will, can be reached at (571) 272-6998.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is 571-272-3600.  The fax number for this Group is 571-273-8300.



/Alicia Torres/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        October 31, 2022